DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Claim Status
Claims 1-4 and 6-24 are currently pending.
Claims 1-4 and 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 December 2019.
Claims 16-20 and 22-24 are under examination herein.
Claim 20 is rejected.
Claims 16-20 and 22-24 are objected to.

Response to Amendment
The amendment filed on 19 July 2021 has been entered.  
Amendment of claims 16 and 20, 22, and 23 is acknowledged. 


Response to Arguments
Applicant’s comments regarding the claim objections indicated claims 16-24 were amended to address the objections; however, only claims 16, 20 and 22-23 were amended. Claims 16-24 still contain numerous typographical errors and superfluous phrases.  For example, "sub-sample" and "sub sample" are both used throughout the claims, the preamble contains extraneous words, and punctuation and spacing are missing. In claim 22, Ethylenediamiretetraacetic acid should be presented before (EDTA). Suggested amendments are provided in the Allowable Subject Matter section below.
Applicant requests rejoinder of claims 1-15 by arguing the steps of culturing and staining a biomarker are essential to the screening method claimed in claim 16. In response to Applicant's argument, the screening method of claim 16 does not recite "biomarker". In the claim amendment filed 22 October 2020, at least claim 16 step c) and step e) were amended to recite "culture medium selective for acid-fast mycobacteria" and "spheroplastic forms of acid-fast mycobacteria", because the state of the art is limited to the detection of acid-fast mycobacteria with Ziehl-Neelsen staining, not determination of any biomarker. The amendment overcame the lack of enablement rejection. Claims 1-4 and 6-12 are directed to a method of culturing and staining a biomarker. If claims 13-15 were amended to obviate rejections under 112(a) and 112(b), they would be objected to as being substantial duplicates of claims 16, 19 and 20. Therefore, claims 1-4 and 6-15 should be canceled. It is suggested to Applicant to amend the claims as indicated in the section for Allowable Subject Matter.  After entry of the indicated amendments, claims 16-24 can be allowed, including rejoinder of claim 21.
  
Claim Objections
Claims 16-24 are objected to because of typographical errors and superfluous phrases.  Appropriate correction is required.  Please see Examiner suggestion of claim amendment below under Allowable Subject Matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 16, step j, recites "comparing the number of red spots in Ziehl-Neelsen stained sub-samples with substances added, to the number of red spots in the Ziehl- Neelsen stained control sub-sample, to assess whether said substance has caused an increase or a decrease in the number of red spots". It is unclear if the stained sub-samples and stained control sub-samples are from the first incubation period, the second incubation period, or both. For examination purposes, it is interpreted that the stained sub-samples and stained control sub-samples are compared at both incubation periods. Support can be found in the Instant Specification on Pg. 15, lines 1-2. Claims 17-20 and 22 are dependent on claim 16 and are also rejected due to said dependency.  
Regarding claim 20, the phrase "substances considered to be suitable for treating inflammatory bowel disease and/or Crohn’s disease" renders the claim indefinite because it is 

Allowable Subject Matter
Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is suggested to Applicant to amend the claims as follows:
Claims 1-15 (Canceled).
Claim 16. (Currently amended) A screening method for assessing substances, including:
a) taking a sample of peripheral blood from a patient;
b) dividing said blood sample into a plurality of sub-samples, keeping at least one sub-sample as a control, and adding a substance to each of the remaining sub-samples;
c) inoculating said sub-samples from step b in a culture medium selective for acid-fast mycobacteria, said culture medium including:
I) a nutrient broth;
Il) Middlebrook OADC
Ill) polyoxyethylene stearate;
IV) a preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin, in a ratio of 6000 units polymyxin B: 600 µg amphotericin B
V) ferric mycobactin; and
VI) at least 0.5% w/v tryptophan;
-samples in culture medium from step c at a predetermined temperature for a first period;
e) staining a portion of each sub-sample using a Ziehl-Neelsen staining method with an alcohol free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots;
f) counting and recording the red spots in each Ziehl-Neelsen stained sub-sample;
g) re-incubating said sub-samples from step d at said predetermined temperature for a second period;
h) repeating steps 
i) comparing results of step f for each sub-sample after said first and second incubation periods to detect an increase or decrease in the number of red spots in any Ziehl-Neelsen stained sub-sample from said first period to said second period, and
j) comparing the number of red spots in Ziehl-Neelsen stained sub-samples with substances addedafter said first and second incubation periods, to assess whether said substance has caused an increase or a decrease in the number of red spots.

Claim 17. (Currently amended) The method of claim 16, wherein between steps a and b, the blood sample is centrifuged so as to concentrate white blood cells in the sample, such that said sub-samples are selected from the portion of the sample where the white blood cells are concentrated.

Claim 18. (Currently amended) The method of claim 16, wherein in step f, morphology of the red spots in each sample also is recorded.

Claim 19. (Currently amended) The method of claim 16, wherein said predetermined temperature is 37 degrees centigrade, said first period is 8 days and said second period is 30 days.

Claim 20. (Currently amended) The method of claim 16, wherein the substances to be assessed are substances 

Claim 21. (Currently amended) The method of claim 20, wherein the substances to be assessed are selected from the group consisting of: clarithromycin, rifabutin, rifampicin, gentamicin, ethambutol, rifaximin, ciprofloxacin, levofloxacin and clofazimine.

Claim 22. (Currently amended) The method of claim 16, wherein the substances are selected from the group consisting of: glutamine, glutamic acid, vitamin D, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B7, vitamin B9, vitamin B12, aspartic acid, L asparagine, lysine, arginine, ornithine, cysteine, orotic acid,  (EDTA), silver ions, iodine and selenium.

Claim 23. (Currently amended) A screening method for assessing effectiveness of a treatment of a patient, said method including the steps of: 
a) taking a preliminary blood sample from the patient before treatment; 
b) treating the patient; 
c) taking 
d) inoculating said preliminary blood sample and each of the blood samples from step c in a culture medium selective for acid-fast mycobacteria, said culture medium including:
) a nutrient broth;
II) Middlebrook OADC
III) polyoxyethylene stearate;
IV) a preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin, in a ratio of 6000 units polymyxin B : 600 µg amphotericin B-: 2,400 µg nalidixic acid-: 600 µg trimethoprim-: 600 µg_azlocillin;
V) ferric mycobactin; and
VI) at least 0.5% w/v tryptophan;
e) incubating each sample from step d at a predetermined temperature for a predetermined period, to culture each sample;
f) staining each cultured sample after step e using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots;
g) counting and recording the red spots in each Ziehl-Neelsen stained sample, to detect a significant decrease in the number of red spots as a result of said treatment.

Claim 24. (Currently amended) The method of claim 23, wherein the treatment is a treatment for inflammatory bowel disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.H./            Examiner, Art Unit 1657                                                                                                                                                                                            
/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631